

AMENDMENT NO. 2 TO STOCKHOLDER PLEDGE AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 2 TO STOCKHOLDER PLEDGE AND SECURITY AGREEMENT, dated as of
January ___, 2007 (this “Agreement”), by and among [Pledgor], a company
organized under the laws of Sweden (“Pledgor”) and AIGH Investment Partners, LLC
(“AIGH”) as the Pledgeholder for an on behalf of the Investors (as defined
below) and as the Investors’ agent
 
W I T N E S S E T H :
 
WHEREAS, the parties hereto wish to amend the Stockholder Pledge and Security
Agreement, dated as of February 28, 2006, as amended from time to time (the
“Stock Pledge Agreement”), by and among the Pledgor and AIGH as the Pledgeholder
and agent for the investors identified on Exhibit A thereto;
 
WHEREAS, capitalized terms not otherwise defined in this Amendment shall have
the meaning set forth in the Stock Pledge Agreement;
 
WHEREAS, Neonode (i) on February 28, 2006 issued certain senior secured notes in
an aggregate principal amount of $4,000,000 (the “First Round Notes”) to AIGH
and other investors (collectively in this capacity, the “First Round Investors”)
and (ii) on November 20, 2006 issued an additional $1,000,000 principal amount
of senior secured notes on substantially the same terms as the First Round Notes
(collectively, with the First Round Notes, the “Old Notes”) to AIGH and other
investors (collectively in this capacity, the “Second Round Investors” and
together with the First Round Investors, the “Existing Investors”);
 
WHEREAS, Neonode intends to issue additional senior secured notes to the
Existing Investors and to other investors (the “New Notes”) in an aggregate
principal amount of up to $5,000,000 (the “Offering”), in substantially the form
attached as Exhibit 1 to that certain Note Purchase Agreement, dated January 22,
2007 (the “Note Purchase Agreement”), among Neonode, AIGH and those persons who
execute the Note Purchase Agreement from time to time as a purchaser of the New
Notes (collectively, in this capacity, the “New Investors” and together with the
Existing Investors, the “Investors”);
 
WHEREAS, the Existing Investors intend to change the Old Notes for amended and
restated notes of similar tenor to the New Notes (the “Amended and Restated
Notes”), pursuant to the terms of that certain Bridge Note Exchange Agreement,
dated as of January 22, 2007, by and among Neonode and the Existing Investors;
and
 
WHEREAS, the Pledgor, the Pledgeholder and the Existing Investors wish to amend
the Stock Pledge Agreement to grant to the Investors a security interest in the
Pledged Collateral to secure Neonode’s obligations to the Investors under the
Amended and Restated Notes and the New Notes, which may from time to time,
commencing on the date of this Amendment, be issued by Neonode to certain
Investors.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to the Stock Pledge Agreement hereby agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 
SECTION 1. Amendments to the Stock Pledge Agreement. The Stock Pledge Agreement
is hereby amended as follows:
 
(a) Exhibit A to the Stock Pledge Agreement is hereby deleted in its entirety
and replaced by Exhibit A attached to this Amendment.
 
(b) The parties hereto agree that the New Notes shall be pari passu with the
Amended and Restated Notes.
 
(c) The term “Notes” as used in the Stock Pledge Agreement shall be deemed to
include the Amended and Restated Notes and the New Notes.
 
(d) The reference to Hahn & Hessen LLP shall be deleted from Section 11
(Notices, Etc.) of the Stock Pledge Agreement.
 
SECTION 2. Effect of Amendment. Except as expressly provided in this Amendment,
each of the terms and provisions of the Stock Pledge Agreement shall remain in
full force and effect.
 
SECTION 3. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
 
[balance of page intentionally left blank]
 


 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE
TO
AMENDMENT NO. 2 TO STOCKHOLDER PLEDGE AGREEMENT
January ___, 2007
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by a duly authorized representative as of the date first
above written.
 
THE PLEDGOR:
   
[Pledgor]
         
By:                                                                                   
 
Name:
 
Title:
       
THE PLEDGEHOLDER:
   
AIGH INVESTMENT PARTNERS, LLC
     
By:                                                                                   
 
Name: Orin Hirschman
 
Title: Manager
       
AGENT FOR INVESTORS:
   
AIGH INVESTMENT PARTNERS, LLC
     
By:                                                                                   
 
Name: Orin Hirschman
 
Title: Manager

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
INVESTORS
 
AIGH Investment Partners, LLC
 
Hershel P. Berkowitz
 
Dr. Joshua A. Hirsch
 
[Additional 3rd Round Investors]
 


 
 
 

--------------------------------------------------------------------------------

 